In an action to vacate a judgment in the sum of $7,025.25, entered upon a confession of judgment, and to recover moneys allegedly obtained by fraud, the appeal is from an order staying proceedings on the judgment pending the trial of the action and the entry of a judgment thereon, conditioned on the filing by respondents of a surety company bond in the sum of $2,000 to secure the payment of the said judgment and interest and costs that may be awarded to the judgment creditor and on the further condition that, on or before September 1, 1956 the respondents file a further surety company bond in the sum of $5,275.25 as further security for the payment of said judgment. Appellants move to vacate the stay and injunction or, in the alternative, to stay such injunction pending the hearing and determination of the appeal from the order. Motion granted, with $10 costs, to the extent of staying the injunction provisions of the order unless, within five days after the service of a copy of the order entered hereon, the respondents file a surety company bond in the sum of $5,275.25 as further security for the payment of the judgment, in addition to the $2,000 surety company bond heretofore filed. The order did not comply with section 886 of the Civil Practice Act and was improperly granted (Pine v. Conran Co., 268 App. Div. 783; Zapryluk v. Milau, 279 App. Div. 756). Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.